IN THE COURT OF APPEALS OF TENNESSEE




DOROTHY PATTERSON,              )       C/A NO. 01A01-9609-CH-00410
                                )
          Plaintiff-Appellee,   )
                                )
                                )
v.                              )
                                )       APPEAL AS OF RIGHT FROM THE
                                )       PERRY COUNTY CHANCERY COURT
                                )       Civil Action No. 3570
                                )
                                )
GERALD B. AMOS, et ux.,         )
WILMA J. AMOS,                  )
                                )       HONORABLE DONALD P. HARRIS,
          Defendants-Appellants.)       CHANCELLOR




For Appellants:                               For Appellee:

W. LANDIS TURNER                              TOMMY E. DOYLE
Keaton, Turner & Spitzer                      Linden, Tennessee
Hohenwald, Tennessee


                            FILED
                               May 21, 1997

                            Cecil W. Crowson
                           Appellate Court Clerk




                            OPINION




VACATED AND REMANDED                                          Susano, J.

                                    1
              This case involves a dispute regarding the ownership of

real property fronting on Tom’s Creek in Perry County.      The trial

court granted the plaintiff summary judgment, finding that the

plaintiff’s deed conveyed to her a strip of land fronting 35 feet

on the waters of Tom’s Creek.      The defendants, adjacent property

owners, appealed, contending that there are disputed material

facts that make summary judgment inappropriate.      We agree.



              The plaintiff advanced three theories supporting her

right to the disputed lake frontage.      She argued below that she

owned the property in dispute by virtue of a warranty deed dated

May 7, 1965; that she “[had] been in open, continuous, notorious

and adverse possession of the entire strip in question under

color of title for more than seven (7) years”; and that she, to

the exclusion of all others, had paid property taxes on the

subject property “for a period in excess of twenty (20) years.”

If the plaintiff is correct, she owns 35 feet of lake frontage;

if, on the other hand, the defendants are correct, the disputed

lake frontage belongs to them.



              The trial court did not address the plaintiff’s

alternative theories of adverse possession and entitlement based

upon payment of the property taxes.1      Be that as it may, we find

facts in the record before us that negate plaintiff’s claim on

each of these two theories.       Even though summary judgment was not

granted on either theory, we deem it appropriate to make the

foregoing comment because of the well-established proposition

that a trial court will not be reversed where the correct result


     1
         See T.C.A. § 28-2-109.

                                     2
has been reached, though predicated on an erroneous reason.

Perlberg v. Jahn, 773 S.W.2d 925, 928 (Tenn.App. 1989).



            The trial court found that the plaintiff’s deed

established her ownership to the disputed property fronting 35

feet on the lake.     It found that these deeds made out a “prima

facie” case and further found that there was no contrary proof.

We cannot agree.     For example, there are deeds in the defendants’

chain of title--the earliest of which predates the deed to the

plaintiff--that can be interpreted as reflecting that the

defendants own 100 feet of lake frontage, an interpretation that

appears to be inconsistent with the plaintiff’s ownership of 35

feet of lake frontage.       Furthermore, there are two relevant

surveys of the defendants’ property in the record, both of which

were prepared by Surveyor Jay T. Moore.2          One of the surveys

shows that the defendants own 100 feet of lake frontage.              The

other survey specifies that the defendants own only 59.83 feet of

frontage.    The latter survey clearly reflects that if the

defendants own 100 feet of frontage, the plaintiff cannot own the

35 feet of frontage claimed by her in this lawsuit.             In addition,

several witnesses whose depositions are before us testified about

the location of natural points of reference that have long since

disappeared.    In this case, their credibility should be tested in

the courtroom.



            Summary judgment is not a substitute “for the trial of

genuine and material factual matters.”          Byrd v. Hall, 847 S.W.2d
2
       Mr. Moore subsequently disavowed the accuracy of his first survey; but
whether it is accurate or not is a disputed fact to be resolved by the trier
of fact.

                                      3
208, 210 (Tenn. 1993).   In this case, there are disputed material

facts on each of the plaintiff’s theories of recovery that

preclude summary judgment.   See Rule 56.03, Tenn.R.Civ.P.   A

plenary trial is necessary to resolve these disputes.



          The judgment of the trial court is vacated.    Costs on

appeal are taxed to the appellee.    This case is remanded for

trial.



                                     __________________________
                                     Charles D. Susano, Jr., J.


CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
Herschel P. Franks




                                 4